Citation Nr: 9924390	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-28 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
healed stress fracture of the left pubic ischial ramus of the 
pelvis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to June 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying the veteran entitlement to an 
increased (compensable) evaluation for service-connected left 
hip disability.  

This case was previously before the Board and in December 
1997 was remanded to the RO for further development.  The 
case has since been returned to the Board.  


FINDING OF FACT

Without good cause, the veteran failed to report for VA 
examinations scheduled on six occasions between May 1998 and 
April 1999 in order to determine the current level of 
impairment resulting from her service-connected left hip 
disability.  


CONCLUSION OF LAW

An increased (compensable) rating for a healed stress 
fracture of the left pubic ischial ramus of the pelvis is 
denied.  38 C.F.R. § 3.655(b) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an increased rating for her service-
connected left hip disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has increased 
in disability is sufficient to render a claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is satisfied that all relevant facts have been properly 
developed to the extent possible.  No further assistance to 
the veteran is thus required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  


Factual Background

In December 1997, the Board remanded this matter to the RO 
for additional development because the evidence at that time 
was inadequate to properly rate the veteran's disability.  
Pursuant to the Board's remand request, the veteran, between 
May 1998 and April 1999, was scheduled six times by the RO 
for VA examinations.  The veteran failed to report for these 
examinations.  Following her failure to report for 
examinations in May and June of 1998, she was informed by the 
RO, in a letter dated in July 1998 of the consequences of 
such failure.  While the record shows that this letter was 
not mailed to her current address of record, there is no 
indication in the claims file that the letter went 
undelivered.  Following this letter, the veteran did not 
report for any of the four examinations scheduled thereafter.  
With regard to these four examinations, there is also no 
indication that notification of these exams were not properly 
delivered to the veteran.  In fact, with respect to the most 
recent VA examination scheduled in March and April 1999 
notice of such examinations were clearly mailed to her most 
recent address of record.  No communications were received 
from the veteran or her representative explaining her failure 
to report for VA examination.  



Analysis

The Board notes that under 38 U.S.C.A. § 5107(a), the VA's 
duty to assist the veteran in the development of a claim 
involves obtaining an adequate VA examination.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Littke v. Derwinski, 

1 Vet. App. 90 (1990).  The veteran was scheduled for VA 
examinations on numerous occasions between the spring of 1998 
and the spring of 1999 to ascertain the current level of 
disability related to her service-connected left hip 
disability.  She failed to report and no reason was given for 
such failure.  


The Court has held that the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Furthermore, the governing regulation is clear in that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) of this section.  
38 C.F.R. § 3.655.  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  


Here, the veteran failed to report for scheduled VA 
examinations essential to the development of her claim and 
she has not demonstrated or set forth good cause for such 
failure.  She was advised in July 1998 that her claim would 
be denied if she failed to report for examination.  This 
letter was not returned by the post office.  Accordingly, the 
Board concludes that the veteran was properly notified of the 
potential effect of not appearing for her scheduled VA 
examination.  Moreover, the April 1999 supplemental statement 
of the case provided the veteran with the particulars of 
38 C.F.R. § 3.655.  Notwithstanding this, the veteran has 
made no attempt to follow up on her current claim or 
otherwise explain to the RO why she 


failed to report for the scheduled VA examinations relevant 
to the claim.  Consequently, her claim for increased 
evaluation for her service-connected left hip disability must 
be denied.  38 C.F.R. § 3.655.  


ORDER

An increased (compensable) evaluation for a healed stress 
fracture of the left pubic ischial ramus of the pelvis is 
denied.  


		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

